                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                           Case No. 19-MJ-0818 (SRN/LIB)

                         Plaintiff,
            v.                                                       ORDER

 BRETT JAMES STIMAC,

                         Defendant.


        This matter is before the Court upon the defendant’s motion to exclude the period

of time from the date of this order through May 1, 2020 for purposes of Speedy Trial Act

calculations [Doc. No. 17].

        Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds that the ends of justice served

by the granting of such continuance outweigh the best interest of the public and the

defendant in a speedy trial. This finding is based on the facts set forth in the defendant’s

Statement of Facts in Support of Exclusion of Time Under Speedy Trial Act.

Accordingly, IT IS HEREBY ORDERED that the period from the date of this order

through May 1, 2020 shall be excluded from the Speedy Trial Act computations in this

case.

        IT IS FURTHER ORDERED that this matter will be set for trial on May 4, 2020 in

Courtroom 7B of the United States Courthouse in St. Paul, Minnesota. A separate order,

setting forth trial-related filing deadlines, will be forthcoming.
Dated: February 26, 2020
                           s/Susan Richard Nelson
                           SUSAN RICHARD NELSON
                           United States District Judge
